Citation Nr: 0733597	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  99-12 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  What evaluation is warranted for residuals of a left knee 
injury from August 11, 1998?

2.  What evaluation is warranted for residuals of a right 
knee injury from August 11, 1998 to June 10, 2005?

3.  What evaluation is warranted for residuals of a right 
knee injury from June 11, 2005?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to December 
1990.

This matter was before the Board of Veterans' Appeals (Board) 
in April 2004, at which time the Board denied entitlement to 
evaluations greater than 10 percent for any period since 
August 11, 1998.  An appeal followed to the United States 
Court of Appeals for Veterans Claims (Court) and the parties 
to such appeal thereafter moved the Court to vacate the 
Board's denial and remand the matter to the Board for further 
actions.  By order dated in December 2004, the Court granted 
the parties' joint motion, thereby vacating the Board's April 
2004 decision in its entirety.

Upon return of the case to the Board, contact was made with 
the veteran in January 2005 for several reasons, among which 
was to furnish him an opportunity to submit additional 
evidence or argument as to the matters on appeal.  In his 
February 2005 response, the veteran indicated that he had 
nothing further to submit and requested that the Board 
proceed to readjudicate his appeal after affording his 
representative an opportunity to review and submit additional 
argument.  The veteran's representative submitted a brief 
later in February 2005.

The appeal was remanded by the Board in a March 2005 decision 
for further development to include scheduling the veteran for 
a VA examination.

A September 2005 RO decision increased the disability rating 
for the veteran's right knee to 30 percent effective June 11, 
2005 and continued the 10 percent disability rating for the 
left knee.

In January 2006, the Board denied entitlement to evaluations 
greater than 10 percent from August 11, 1998 to June 10, 
2005.  The Board denied an evaluation greater than 30 percent 
for residuals of a right knee injury since June 11, 2005 and 
granted a separate 10 percent disability evaluation for 
limitation of extension of the right knee since June 11, 
2005.  An appeal followed and the parties moved the Court to 
vacate the Board's decision, in part, and remand the matter 
to the Board for further actions.  By its order, dated June 
2007, the Court granted the parties' joint motion.


FINDINGS OF FACT

1.  The RO previously assigned compensable ratings for 
residuals of right and left knee injuries since August 11, 
1998.

2.  Between August 11, 1998 and June 10, 2005, residuals of a 
left knee injury were not manifested by a compensable loss of 
motion.  

3.  Since June 11, 2005, residuals of a left knee injury have 
been manifested by a limitation of left knee extension to 10 
degrees.

4.  At no time since August 11, 1998, have residuals of a 
left knee injury been manifested by either a compensable 
limitation of flexion, or by compensably disabling recurrent 
subluxation and/or instability.

5.  Between August 11, 1998 and May 30, 2000, residuals of a 
right knee injury were not manifested by a compensable loss 
of motion.  

6.  On May 31, 2000, residuals of a right knee injury were 
manifested by extension limited to 30 degrees, and by a 
noncompensable loss of flexion.

7.  Between June 1, 2000, and October 1, 2001, residuals of a 
right knee injury were manifested by a noncompensable loss of 
both extension and flexion.

8.  Between October 2, 2001, and December 2, 2002, residuals 
of a right knee injury were manifested by a limitation of 
extension to 15 degrees, and a noncompensable limitation of 
flexion.

9.  Between December 3, 2002, and May 28, 2003, residuals of 
a right knee injury were manifested by a limitation of 
extension to 10 degrees, and a noncompensable limitation of 
flexion.

10.  Between May 29, 2003 and June 10, 2005, residuals of a 
right knee injury were manifested by a noncompensable 
limitation of flexion and extension.

11.  Since June 11, 2005, residuals of a right knee injury 
have been manifested by a limitation of extension to 30 
degrees.  

12.  At no time since August 11, 1998, have residuals of a 
right knee injury been manifested by slight recurrent 
subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  At no time since August 11, 1998, have the criteria for a 
20 percent evaluation for residuals of a left knee injury 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 
5261 (2007).

2.  At no time between August 11, 1998, and May 31, 2000 were 
the criteria for a 20 percent evaluation for residuals of a 
right knee injury met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261.

3.  Effective May 31, 2000, the criteria for a 40 percent 
evaluation for a limitation of right knee extension were met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5261.

4.  Effective June 1, 2000 and through October 1, 2001, the 
criteria for a 20 percent evaluation for residuals of a right 
knee injury were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261.

5.  Effective October 2, 2001, and through December 2, 2002, 
the criteria for a 20 percent evaluation for a limitation of 
right knee extension were met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5261.

6.  Between December 3, 2002, and through June 10, 2005, the 
criteria for a 20 percent evaluation for residuals of a right 
knee injury were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261.

7.  Since June 11, 2005, the criteria for a 40 percent 
evaluation for a limitation of right knee extension were met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5261.

8.  At no time since August 11, 1998, have residuals of a 
right knee injury been manifested by a compensable limitation 
of flexion, or by compensable recurrent subluxation or 
lateral instability.   38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA have been met.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
March 2005 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in their possession, and provided adequate notice of 
how disability ratings and effective dates are assigned.  
While the appellant may not have received full notice prior 
to the initial decision, after notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims, and the claim was 
readjudicated.  The claimant was provided the opportunity to 
present pertinent evidence and testimony.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  

II.  Background

The veteran's service medical records show inservice injuries 
and surgery to both knees.  The veteran was hospitalized by 
reason of recurrent subluxation of both knees from March to 
April 1985.  A November 1998 RO decision granted service 
connection for residuals thereof.  That decision assigned 
noncompensable evaluations.  

A March 1999 RO decision assigned 10 percent evaluations for 
each knee.  The veteran appealed for greater evaluations.  

A September 2005 RO decision increased the disability rating 
for the veteran's right knee to 30 percent effective June 11, 
2005 and continued the 10 percent disability rating for the 
left knee.  

At a February 1999 VA examination, the veteran reported pain 
and swelling of the knees with prolonged walking, 
particularly on the right.  Examination revealed two and a 
half inch scars over the lateral aspect of both knees.  There 
was no erythema or warmth in either knee, and no effusion of 
the left knee.  There appeared to be slight effusion on the 
lateral aspect of the right knee, and crepitation was noted. 
There was flexion to 130 degrees on the left and to 110 
degrees on the right. Extension was to 140 degrees (sic) on 
the right.  X rays showed narrowing of the medial 
compartments, osteophytes on the superior margins of the 
patellae and lateral condyle of the left femur, but no 
effusion.  The assessment was mild degenerative changes and 
chronic knee pain bilaterally, with a small degree of right 
knee effusion.

In a September 1999 statement, his representative contended 
that the veteran's February examination was inadequate.

A May 2000 VA treatment record noted that the veteran 
sustained a running injury to the right knee the day before.  
There was effusion, but no crepitus.  The anterior drawer 
sign was negative.  Pain increased with valgus stress, and 
range of motion was limited from 30 to 90 degrees.  A 
magnetic resonance imaging study revealed chronic 
degenerative joint disease and a ruptured Baker's cyst.  The 
impression was "rule out" lateral collateral ligament tear.  
Crutches were issued to the appellant in May 2000.

A June 1, 2000 record from Lexington Medical Center noted the 
running injury two days earlier and treatment at VA.  The 
examiner noted that range of motion was from 30 to 90 degrees 
at VA the day before and was currently from 0 to 120 degrees.  
There was tenderness over the insertion of the lateral 
collateral ligament, but the examiner noted that, 
"Surprisingly it does not increase with either varus or 
valgus stress."  McMurray, drawer, and Lachman signs were all 
negative.  (Drawer and Lachman's tests, if positive, indicate 
knee instability due to injury to anterior and posterior 
ligaments.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1673, 
1677 (28th ed. 1994).)  The assessments were lateral 
collateral ligament sprain, and right knee Baker's cyst.

A September 2000 follow-up record noted that range of right 
knee motion was from 0 to 110 degrees.

A June 27, 2001 VA treatment record noted the veteran's 
complaint of bilateral knee pain, right worse than left.  On 
examination, there was patellar crepitus bilaterally, but 
both knees were stable to varus-valgus and anterior-posterior 
stress.  Range of motion was from 5 to 90 degrees on the 
right, with atrophy of the vastus medialis oblique. Range of 
motion was from 0 to 110 degrees on the left.  X rays showed 
a lateral tilt of the patellae and moderate to severe 
degenerative joint disease bilaterally, unchanged on the left 
and mildly advanced on the right when compared with May 2000 
X rays.  The assessment was bilateral degenerative joint 
disease and patellofemoral disorder.

At an October 2001 VA examination, the veteran reported knee 
injuries in service and a reinjury in May 2000.  Pain had 
increased since May 2000 and was worse with exertion or 
prolonged walking.  Physical examination revealed that gait 
and coordination were normal, lower extremity sensation was 
normal, and motor strength was 5/5 with normal bulk and tone.  
There was no effusion or tenderness to palpation.  Range of 
motion was extension to 15 and flexion to 135 degrees, with 
pain at 5 and 135 degrees.  Medial rotation was to 30 
degrees, and lateral rotation was to 40.  There was no 
evidence of instability.  X rays showed bilateral 
degenerative joint disease with joint effusion.  The examiner 
opined that the degenerative joint disease was due to the 
inservice injuries, but he attributed the current level of 
pain to the May 2000 reinjury.

In a March 2002 statement, the veteran complained of effusion 
and increased pain with exertion.

A December 2002 record from the Lakeland's Orthopedic Clinic 
noted the veteran's history of inservice injuries and 
surgeries, but he did not report the May 2000 reinjury.  He 
complained of pain exacerbated by prolonged standing and 
walking, and particularly with kneeling or climbing stairs.  
Physical examination revealed effusion of both knees, right 
worse than left, and marked tenderness to palpation. There 
was no anterior-posterior or varus-valgus instability.  Range 
of motion was from 0 to 90 degrees on the left and from 10 to 
90 degrees on the right.  The diagnoses were end stage 
bilateral patellofemoral arthritis, and lateral patella 
subluxation.  The examiner opined that he believed that the 
appellant could not participate in a job which required more 
than two hours of walking or standing per day, or which 
required climbing and kneeling.

At a May 2003 VA examination, the veteran gave a history of 
inservice injuries and surgeries, but he did not report the 
May 2000 knee injury.  The veteran complained of an intense 
burning pain behind the knee caps and a sensation of 
instability.  He wore a knee brace, but did not use a cane, 
and took Naprosyn for pain.  Physical examination revealed 
bilateral effusion, patellofemoral crepitus, and pain with 
patellar compression.  Both knees were stable to varus-valgus 
testing at 0, 30, and 60 degrees.  The anterior and posterior 
cruciate ligaments were intact.  Range of motion was from 0 
to 60 degrees on the right and from 0 to 90 degrees on the 
left.  X rays showed, and the diagnosis was, bilateral severe 
degenerative joint disease. The examiner said that functional 
limitations would increase with flare-ups.  He further opined 
that the veteran's disability was due to significant 
degenerative joint disease, not a Baker's cyst.

In an October 2003 statement, the veteran reiterated his 
complaints of effusion and increased pain with exertion.

As noted above, the appeal was remanded by the Board in a 
March 2005 decision for further development to include 
scheduling the veteran for a VA examination.

At his June 2005 VA examination, the veteran reported 
progressive chronic knee pain, with night pain and mechanical 
symptoms such as catching and locking, and a sensation of 
instability.  He indicated that this has worsened over the 
past ten years. He stated that his pain was aggravated with 
walking, running, or squatting and/or lifting objects greater 
than 20 to 30 pounds.  The examiner noted that the veteran's 
right knee pain appeared to be worse than the left.  He 
denied having any episodes of dislocation or subluxation, but 
reported a sensation of instability which greatly affected 
his daily activities, where he could not participate in any 
recreational activities.  The appellant stated that he could 
probably walk a mile about two years ago, but now could only 
walk over one block.  He had difficulty climbing stairs, and 
was not able to perform household work including mopping, 
mowing.  Sitting activities were okay but noted increased 
stiffness and pain after sitting for an extended period of 
time.

The examination of his right knee showed a range of motion 
from 10 to 80 degrees. He reported significant pain 
throughout the range of motion.  Repetitive motion was 
extremely painful.  He had a positive effusion which was 
approximately 3+.  He showed significant patellofemoral 
crepitus on motion.  He had diffuse tenderness to palpation 
over the medial and lateral femoral condyles, and medial and 
lateral joint line tenderness.  McMurray's test was negative.  
On examination he had a negative Lachman's, negative anterior 
drawer and negative posterior drawer.  He was stable to varus 
and valgus stressing at 0 and 30 degrees.  On repetitive 
motion he complained of extreme fatigue and his range of 
motion after repetition, decreased approximately 30 to 60 
degrees due to fatigue and pain.

On examination of the left knee his range of motion was from 
5 degrees to 90 degrees.  He had pain particularly at 10 
degrees shy of full extension and 10 degrees shy of full 
flexion.  Pain was reproduced with repetitive motion, and 
after repetition; the entire range of motion was reportedly 
painful.  He also reported having left knee fatigue.  The 
anterior tibialis, extensor tibialis, extensor hallucis 
longus, gastrocs and quadriceps muscle groups all showed 5/5 
in strength.  X-rays revealed severe bilateral degenerative 
joint disease.  The diagnosis was severe degenerative joint 
disease of each knee, advanced for the appellant's age.

In an addendum to the June 2005 VA examination, the examiner 
indicated that the veteran described his pain as being 
constant, although pain did increase in severity at least 
five or six times per day, particularly when performing 
activities such as extended walking, extended standing, 
lifting, running and/or squatting.  He did not use any braces 
or assistive devices.  Flare ups limited the appellant's 
ability to perform activities of daily living as they caused 
a sensation of instability affecting his ability to walk, mow 
grass, mop, and climb stairs.  The veteran's gait was 
antalgic, but he was able to walk independently.  He grimaced 
particularly on range of motion studies of each knee, and 
with repetitive motion.  Repetitive motion reproduced pain, 
fatigue, as well as a limited range of right knee motion to 
30 to 60 degrees.  On evaluation of the left knee, his range 
of motion was limited and on repetitive motion it was reduced 
to 10 to 80 degrees.

Criteria

In this case, the Board is not concerned with service 
connection, as that has already been established. Rather, it 
is the level of disability that is of concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Still, each disability must be 
viewed in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 4.1.  The history of 
disability is even more important where, as here, the veteran 
disagrees with the initial evaluation assigned upon the grant 
of service connection.  In such a case, separate ratings can 
be assigned for separate periods of time, based on the levels 
of disability manifested during each separate period of time, 
from the effective date of service connection. See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Each of the veteran's knee disorders is rated under 
Diagnostic Codes 5010-5260. Under Diagnostic Code 5010, 
arthritis due to trauma, substantiated by x-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established, by 
x-ray findings, is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the joint 
involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

VA rates arthritis based on the limitation of motion of the 
affected joint.  If the limitation of motion is 
noncompensable under the applicable diagnostic code, a 10 
percent rating may be assigned for a major joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003. 

The normal range of motion of the knee is from 0 to 140 
degrees.  38 C.F.R. § 4.71a, Plate II.

Under Diagnostic Code 5260, a 10 percent rating is warranted 
where flexion of the leg is limited to 45 degrees, a 20 
percent rating is warranted where flexion is limited to 30 
degrees, and a 30 percent rating is appropriate where flexion 
is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

A 10 percent rating is also appropriate where extension of 
the leg is limited to 10 degrees, a 20 percent rating is 
warranted for extension limited to 15 degrees, and a 30 
percent rating is warranted for extension limited to 20 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5257, a 10 percent evaluation is 
warranted for slight recurrent subluxation or lateral 
instability.  A 20 percent rating is warranted for moderate 
recurrent subluxation or lateral instability, and a 30 
percent evaluation is appropriate for severe subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

Under Diagnostic Code 5256 higher evaluations are warranted 
for varying degrees of ankylosis.  In this case, however, 
there is no objective evidence that either knee is ankylosed.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

VA General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of he leg), may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004; 69 Fed.Reg. 59990 (2004).

The Board notes that a higher rating may be awarded based on 
functional loss due to pain, under 38 C.F.R. § 4.40, or based 
on weakness, fatigability or incoordination of the ankle, 
pursuant to 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995). 

Analysis

As noted above, under Fenderson where the veteran disagrees 
with the initial evaluation assigned upon the grant of 
service connection separate ratings can be assigned for 
separate periods of time, based on the levels of disability 
manifested during each separate period of time, from the 
effective date of service connection.  Fenderson, 12 Vet. 
App. at 126.  The decision below reflects the application of 
the Fenderson doctrine.

Left knee

The clinical evidence detailing the nature of any limitation 
of motion or instability is provided in detail above, and 
need not be repeated.  From those findings, however, it is 
clear that at no time during the appellate period was the 
veteran's left knee manifested by recurrent subluxation or 
lateral instability.  Hence, entitlement to an increased 
evaluation for residuals of a left knee disorder pursuant to 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257 is 
not in order.  Moreover, from these findings it is clear that 
at no time during the appellate period was the veteran's left 
knee disorder manifested by a limitation of flexion to at 
least 45 degrees.  Thus, entitlement to an increased 
evaluation for residuals of a left knee disorder pursuant to 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260 is 
not in order.

Finally, while the findings discussed above show no evidence 
of a compensable limitation of extension prior to June 11, 
2005, it is well to observe that prior to that date the 
appellant was already in receipt of a compensable rating for 
his left knee disorder pursuant to the doctrine set forth in 
Lichtenfels v. Derwinski, 1 Vet.App. 484, 488 (1991).  
Additionally, while a compensable limitation of left knee 
extension was shown on June 11, 2005, the extent of that 
limitation did not warrant an evaluation in excess of 10 
percent.  Accordingly, the Board finds that the preponderance 
of the most competent evidence of record is against granting 
an increased rating for a left knee disorder for any period 
during the appellate term.

Therefore, the claim is denied.

Right knee

Again, the clinical evidence detailing the nature of any 
limitation of motion or instability is provided in detail 
above, and need not be repeated.  From those findings, 
however, it is clear that at no time during the appellate 
period was the veteran's right knee manifested by recurrent 
subluxation or lateral instability.  Hence, there is no basis 
to award an increased evaluation pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

With respect to the veteran's entitlement to an increased 
evaluation based on a limitation of flexion, it is evident 
that at no time during the appellate period was the right 
knee disorder manifested by a limitation of right knee 
flexion to 45 degrees.  Hence, a compensable evaluation 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260 is also 
not in order.

Turning then to the appellant's entitlement to an increased 
evaluation based on a limitation of flexion, the Board first 
notes that the appellant has already been assigned a 10 
percent rating based on a limitation of motion.  Hence, to 
secure a 20 percent evaluation 38 C.F.R. § 4.71a, Diagnostic 
Code 5261 provides that the veteran must show a limitation of 
extension to 15 degrees.  A 30 percent evaluation is 
warranted where there is a limitation of extension to 20 
degrees.  A 40 percent evaluation is warranted where there is 
a limitation of extension to 30 degrees.  Finally, a 50 
percent rating is in order where there is a limitation of 
extension to 45 degrees.  

Based on the foregoing, the record shows that at no time 
between August 11, 1998, and May 30, 2000; at no time between 
June 1, 2000 through October 1, 2001; and at no time between 
December 3, 2002, and through June 10, 2005, did the veteran 
meet the requirements for a 20 percent rating.  For the date 
of May 31, 2000, and for the period from since June 11, 2005 
the veteran meets the criteria for a 40 percent evaluation 
under this Code based on a limitation of extension to 30 
degrees.  Finally, for the period from October 2, 2001, and 
through December 2, 2002, the appellant met the requirements 
for a 20 percent rating based on a limitation of extension to 
15 degrees.

In reaching these decisions the Board carefully considered 
the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2007).  
At all relevant times, however, the appellant has been in 
receipt of at least a compensable evaluation based upon a 
painful limitation of motion.  Moreover, where pain was shown 
on examination to further limit motion, the rating assigned 
reflects consideration of the impact of pain.  For example, 
the June 11, 2005, VA examination showed a range of right 
knee motion from 10 to 80 degrees.  However, because pain 
objectively limited extension to 30 degrees, the higher 
rating was assigned pursuant to these regulations.


ORDER

Entitlement to an increased evaluation for residuals of a 
left knee injury since August 11, 1998, is denied.

Entitlement to an increased evaluation for residuals of a 
right knee injury for the periods from August 11, 1998, and 
May 30, 2000; from June 1, 2000 through October 1, 2001; and 
from December 3, 2002, and through June 10, 2005, is denied.

Entitlement to a 40 percent evaluation for a limitation of 
right knee extension is warranted for the date of May 31, 
2000, and for the period since June 11, 2005, subject to the 
laws and regulations governing the award of monetary 
benefits.

Entitlement to a 20 percent evaluation for a limitation of 
right knee extension is warranted for the period between 
October 2, 2001, and through December 2, 2002, subject to the 
laws and regulations governing the award of monetary 
benefits.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)









 Department of Veterans Affairs


